DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 07/21/2022. Claims 1-13 and 15-20 are pending in this Action. Claim 14 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Remark
In the response filed 07/21/2022, claims 1, 8, and 16 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s argument regarding the title of invention is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 
The Applicant stated to the double patenting rejection would be addressed upon finding allowable subject matter. Therefore, prior double patenting rejections are withdrawn. 


Response to Arguments
Applicant's arguments with respect to amended claims 1, 8 and 16 that the prior art of the record does not teach the recited limitation of “performing a uniform sampling of data storage items in an append-only file system that permits new data values for the data storage items and permits old data values for the data storage items to remain in place as no longer used” have been considered but are moot in view of the new ground(s) of rejection over new reference, Neporada et al., US 10,761,742.
The applicant tries to argue against the references individually while the rejections is based on the combination of reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner holds that the new combination of Akelbein, Neporada, and Eleftheriou teaches the limitations of amended claims 1, 8, and 16.
Akelbein: at least para 22, 34, 49, and Fig. 2-3, uniformly sampling files that are stored in a storage of a file system. And the new reference, Neporada discloses an append-only file system. The append-only file system does not delete previously stored data to be deleted (i.e. remain in its place as no longer used) and only add/append the new data to the of archive (See Neporada: at least col. 8, lines 12-22).
Therefore, combining the above teachings of Neporada with teachings of Akelbein would disclose or at least suggest the limitations of “performing a uniform sampling of data storage items in an append-only file system that permits new data values for the data storage items and permits old data values for the data storage items to remain in place as no longer used,” as recited in claims 1, 8, and 16. See below for further details.
Thus, the prior 35 USC 103 rejections of claims 1-13 and 15-20 are maintained. 

Double Patenting
See prior Office Action for the double patenting rejection.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 (Akelbein, hereafter) in view of Neporada et al., US 10,761,742 (Neporada, hereafter) and further in view of Eleftheriou et al., US 2012/0166749 (Eleftheriou, hereafter).
Regarding claim 1,
Akelbein discloses a system comprising:
a storage array comprising a plurality of storage volumes; and a storage controller coupled to the storage array, the storage controller comprising a processing device (See Akelbein: at least Fig. 1 and associated text), the processing device to:
perform a uniform sampling of data storage items in an (See Akelbein: at least para 22, 34, 49, and Fig. 2-3, uniformly sampling files that are stored in a storage of a file system); 
apply a first percentile threshold value and a second threshold percentile value to the sample set to identify three data storage groups based on age of the data storage items, the first and the second percentile thresholds associate with an age characteristic (See Akelbein: at least para 10, 16, 39, 45, 52-66 and Fig. 5, Akelbeing discloses two age thresholds associated with the sample data such as a “first threshold value Tthreshld …refers to minimum file age” and a second threshold Tavg for average age of file. Furthermore, it is a common knowledge in the art that a threshold could be a “percentile threshold”. Thus, applying the first Threshold, Tthreshld and the second threshold, Tavg values (which a person of ordinary skill in the art could modify said age threshold values to percentage values) to the sample files to identify a plurality of subset of files as illustrated in Fig. 5).
Although, Akelbein discloses sampling of data stored in a file system, Akelbein does not explicitly teach that the files are stored in an append-only file system that permits new data values for the data storage items and permits old data values for the data storage items to remain in place as no longer used. 
On the other hand, Neporada discloses an append-only file system. The append-only file system does not delete previously stored data to be deleted (i.e. remain in its place as no longer used) and only add/append the new data to the of archive (See Neporada: at least col. 8, lines 12-22). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of Akelbein with Neporada’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality and utility of the system because “append-only storage may be beneficial for backup archives or cold data” (See Neporada: at least col. 8, lines 20-22).
The combination of Akelbein and Neporada discloses a first, second, and a third group of data storage item groups (See Akelbein: at least para 11, 22 and 34 and Fig. 5 and Neporada: at least col. 1, lines 38-51). However, it does not expressly teach performing a garbage collection process to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and writing a first active data storage item associated with a the first group of the data storage item groups from the first logical storage segment to one of a second logical storage segment or a third logical storage segment, the logic storage segments comprising other active data storage items associated with the first group.
On the other hand, Eleftheriou discloses a garbage collection process in which hot data (i.e. active data) and cold data (i.e. stale data) are identified and transferred from one storage media (e.g. a first logical unit) to another storage media (e.g. a second logical unit) (See Eleftheriou: at least para 6, 9, and 10). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to further modify the teachings of the combination of Akelbein and Neporada with Eleftheriou’s teaching in order to perform a garbage collection process on the append-only file system to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and write a first active data storage item associated with a the first group of the three data storage item groups from the first logical storage segment to one of a second logical storage segment or a third logical storage segment, the second logic storage segment and the third logical storage segment comprising other active data storage items associated with the first group. The motivation for doing so would have been to manage storage of files based on their frequency of access which improve the performance of the system.
Regarding claim 2,
the combination of Akelbein, Neporada, and Eleftheriou discloses write a stale data storage item associated with a second group of the two data storage item groups from the first logical storage segment to a third logical storage segment, the third logical storage segment comprising other data storage items associated with the second group (See Eleftheriou: at least para 6, 9, and 10, the cold data could be migrated between different storage/logical units).
Regarding claim 3,
the combination of Akelbein, Neporada, and Eleftheriou discloses write the first active data storage item from the first logical storage segment to the second logical storage segment and the stale data storage item from the first logical storage segment to the third logical storage segment in parallel (See Eleftheriou: at least para 6, 9, and 10 and Neporada: at least col. 17, lines 51-52, performing the processes concurrently (e.g. migrating the hot and cold data to another storages)).
Regarding claim 5,
the combination of Akelbein, Neporada, and Eleftheriou discloses wherein the sample set comprises a subset of the data storage items in the append-only file system, and wherein each of the data storage items in the append-only file system has an equal probability of appearing in the sample set (See Akelbein: at least para 11, 16, and 34 and Fig. 5 and Neporada: at least col. 8, lines 12-22, the sample are selected from uniformly distributed index files which causes the samples equal probability of appearing in the sample set, the sample set has a file age characteristic).
Regarding claim 6,
the combination of Akelbein, Neporada, and Eleftheriou discloses wherein the sample set represents a data age distribution of the data storage items in the append-only file system (See Akelbein: at least para 11, 16, and 34 and Fig. 5).
Regarding claim 7,
the combination of Akelbein, Neporada, and Eleftheriou discloses perform the 
garbage collection process on the second logical storage segment (See Eleftheriou: at least para 6, 9, and 10).
Regarding claims 8-10, 12, 13 and 15,
the scopes of the claims are substantially the same as claims 1-3 and 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 5-7, respectively.
Regarding claim 20,
the combination of Akelbein and Neporada as established in claim 16 discloses append-only file system to identify files in the data storage and classifying files that are associated with a same file age (See Akelbein: at least para 11, 22 and 34 and Fig. 5 and Neporada: at least col. 8, lines 12-22). However, it does not expressly teach and perform a garbage collection process to identify data storage items in a first logical storage segment that are still in use and data storage items in the first logical storage segment that are no longer in use; and write a first data storage item from the first logical storage segment that is still in use to a second logical storage segment comprising other data storage items associated with a same data age clusters of the plurality of data age clusters as the first data storage item.
On the other hand, Eleftheriou discloses a garbage collection process in which hot (i.e. in use) data and cold data (i.e.no longer in use) are identified and transferred from one storage media to another storage media (See Eleftheriou: at least para 6 and 10). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of the combination of Akelbein and Neporada with Eleftheriou’s teaching in order to perform a garbage collection process to identify data storage items in a first logical storage segment that are still in use and data storage items in the first logical storage segment that are no longer in use; and write a first data storage item from the first logical storage segment that is still in use to a second logical storage segment comprising other data storage items associated with a same data age clusters of the plurality of data age clusters as the first data storage item. The motivation for doing so would have been to manage storage of files based on their frequency of access which improve the performance of the system.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Neporada et al., US 10,761,742 further in view of Eleftheriou et al., US 2012/0166749 and further in view of Brown et al., US 2008/0059540 (Brown, hereafter).
Regarding claim 4,
the combination of Akelbein, Neporada, and Eleftheriou discloses the limitations as sated above including performing the uniform sampling of the data storage items in the append-only file system. However, it does not expressly teach applying a reservoir sampling algorithm to the data storage items. 
On the other hand, Brown discloses applying a reservoir sampling algorithm to data (See Brown: at least para 57). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of the combination of Akelbein, Neporada, and Eleftheriou with Brown’s teaching in order to perform the uniform sampling of the data storage items in the append-only file system applying a reservoir sampling algorithm to the data storage items. The motivation for doing so would have been to improve uniformly sampling of data when the number of data items are very large or unknown. 
Regarding claim 11,
the scope of the claim is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Neporada et al., US 10,761,742.
Regarding claim 16,
Akelbein discloses a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to:
perform, by the processing device, a first uniform sampling of data storage items in an (See Akelbein: at least para 22, 49, 34 and Fig. 2-3, uniformly sampling files that are stored in a storage of a file system. The sampling inherently is associated with a time which corresponds to a first time); 
identify a first plurality of clusters from the first sample set, the first plurality of clusters identified through utilization of multiple threshold percentile values associated with and age of the data storage items (See Akelbein: at least para 10, 16, 39, 45, 52-66 and Fig. 5, Akelbeing discloses two age thresholds associated with the sample data such as a “first threshold value Tthreshld …refers to minimum file age” and a second threshold Tavg for average age of file. Furthermore, it is a common knowledge in the art that a threshold could be a “percentile threshold”. Thus, applying the first Threshold, Tthreshld and the second threshold, Tavg values (which a person of ordinary skill in the art could make in percentage values) to the sample files to identify at a plurality of subset of files as illustrated in Fig. 5); and 
associate the data storage items with the first plurality of clusters based on characteristics of the data storage items (See Akelbein: at least para 11 and 38-41 and Fig. 2, associating the files with subsets (i.e. clusters) based on characteristics such as age and size of files).
Although, Akelbein discloses sampling of data stored in a file system, Akelbein does not explicitly teach that the files are stored in an append-only file system that permits new data values for the data storage items and permits old data values for the data storage items to remain in place as no longer used. 
On the other hand, Neporada discloses an append-only file system. The append-only file system does not delete previously stored data to be deleted (i.e. remain in its place as no longer used) and only add/append the new data to the of archive (See Neporada: at least col. 8, lines 12-22). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of Akelbein with Neporada’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality and utility of the system because “append-only storage may be beneficial for backup archives or cold data” (See Neporada: at least col. 8, lines 20-22).
Regarding claim 18,
the combination of Akelbein and Neporada discloses wherein the first plurality of clusters comprise data age clusters, and wherein the characteristics of the data storage items comprise ages of the data storage items represented by at least one of a timestamp or a sequence number (See Akelbein: at least para 11, 16,  and 38-41 and Fig. 5).
Regarding claim 19,
the combination of Akelbein and Neporada discloses wherein the sample set comprises a subset of the data storage items in the append-only file system, wherein each of the data storage items in the append-only file system has an equal probability of appearing in the sample set, and wherein the sample set represents a data age distribution of the data storage items in the append-only file system (See Akelbein: at least para 11, 16, and 34 and Fig. 5 and Neporada: at least col. 8, lines 12-22, the sample are selected from uniformly distributed index files which causes the samples equal probability of appearing in the sample set, the sample set has a file age characteristic).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Neporada et al., US 10,761,742 and further in view of Ueno et al., US 2009/0292662 (Ueno, hereafter).
Regarding claim 17,
the combination of Akelbein and Neporada discloses perform a second uniform sampling of the data storage items in the append-only file system at a second time to identify a second sample set; identify a second plurality of clusters from the second sample set, the second plurality of clusters identified through utilization of multiple threshold percentile values associated with and age of the data storage items (See Akelbein: at least para 10, 11, 16, 22, 34, 39, 45, 52-66, Fig.2,  and Fig. 5 and Neporada: at least col. 8, lines 12-22). 
On the other hand, Ueno discloses comparing two clusters of time-series data in order to determine the amount of change (See Ueno: at least para 8 and 89). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of the combination of Akelbein and Neporada with Ueno’s teaching in order to compare the first plurality of data age clusters to the second plurality of data age clusters to identify a rate of change between the first time and the second time. The motivation for doing so would have been to improve functionality of the system (e.g. data migration) by predicting an amount of change between data sets over time.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/16/2022